Citation Nr: 1449333	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-28 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to a right shoulder disability.  

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 and December 2011 rating decisions issued by a Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The November 2009 RO decision denied service connection for a low back disability and a non-service connected pension.  The December 2011 rating decision denied the petitions to reopen previously denied claims for service connection for a right shoulder disability and tinnitus.  

In October 2011, the RO granted service connection for a non-service connected pension.  In January 2013, the RO granted service connection for tinnitus.  As these rating actions are complete grants for these issues, they are no longer on appeal.  

The Veteran had a February 2014 Travel Board hearing before the undersigned.  A hearing transcript is of record.  

The record also includes electronic records (efolder) within the Virtual VA and Veterans Benefit Management System (VBMS).  Notably, the Virtual VA efolder includes the February 2014 hearing transcript.  

The issue of service connection for a low back disability addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  By a November 2009 decision, the RO denied service connection for a right shoulder disability; the Veteran did not timely perfect an appeal.

2.  The evidence received since the November 2009 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran does not have a chronic right shoulder disability attributable to his military service, including a July 1971 motor vehicle accident.


CONCLUSIONS OF LAW

1.  A November 2009 rating decision denying a service connection claim for a right shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).

2.  The Veteran has submitted new and material evidence to reopen his claim for service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided the required notice in a March 2011 letter sent to the Veteran; including notice about the information and evidence to substantiate the previously denied claim for a right shoulder disability.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A remand for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), VA outpatient treatment records, and statements from the Veteran.  He was afforded May 2009 and April 2011 VA orthopedic examinations with an October 2011 addendum medical opinion.  The VA examiners reviewed the claims folder, queried the Veteran, and conducted a relevant clinical examination.  They provided medical opinions with a complete rationale.  The VA examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran recently objected to the occupational history cited by the VA examiner in expressing a negative medical opinion.  As explained below, the Board does not find his assertion probative and the VA examiner made reasonable inferences from the Veteran's occupational history.  See id.    

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  The hearing focused 
on the elements necessary to substantiate the claims for service connection and   complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Petition to reopen for new and material evidence

The Veteran seeks service connection for a right shoulder disability.  The claim was originally denied in a November 2009 RO decision.  The Veteran did not file a notice of disagreement, nor did he submit new and material evidence within the remaining appeal period.  The RO's November 2009 denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review.  Absent the receipt of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then undertake an examination of the merits of the claim. 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Kent, 20 Vet. App. at 10.  

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim for service connection for a right shoulder disability was last previously denied because there was no nexus to service for the current right shoulder strain.  Evidence previously considered includes service treatment records and VA treatment records.  

July 1971 hospital records show that the Veteran was injured in a motor vehicle accident (MVA).  He sustained multiple lacerations to his arms and scalp.  X-rays did not show any evidence of fracture.  The final diagnosis was multiple lacerations to the scalp and right arm, contusions to the scalp, arm, shoulder, chest, knee, and cerebral concussion.  Service treatment records from approximately July or August 1971 show that the Veteran had a replacement physical examination.  The clinical orthopedic findings were not recorded.  However, the Veteran completed a Report of Medical History as part of the examination.  He denied having or ever having arthritis or painful or trick shoulder.  September 1972 separation examination shows that the spine and other musculoskeletal systems were clinically evaluated and deemed to be normal.  

In October 1972, the Veteran contacted VA and filed service connection claims for laceration of the right arm, head injury, and dizzy spells.  He underwent a March 1973 VA examination.  The examiner noted the Veteran's report of a July 1971 MVA in which he sustained multiple lacerations for his right arm and scalp.  Clinical examination revealed scar of the right shoulder.  The examiner did not find any orthopedic pathology.  Clinical neurological examination was essentially negative.  The examiner diagnosed history of simple concussion with no neurologic residuals and no symptoms.  

In May 2009, the Veteran underwent a general VA examination as part of his non-service connected pension claim with review of the claims folder.  He reported having right shoulder pain since a July 1971 MVA.  The examiner noted that the Veteran had multiple lacerations, but no shoulder joint abnormality was observed.  He had intermittent right shoulder pain that increased in approximately 2003.  Currently, he had constant right shoulder pain and flare-ups upon strenuous activity.  Clinical examination showed a full range of motion accompanied by endpoint pain.  He had tenderness over the posterior area.  The examiner assessed right shoulder strain with impingement.  

August 2009 VA primary care clinic records show that the Veteran visited the clinic to establish care.  He did not complain about right shoulder pain and clinical examination was unremarkable.  

Since the November 2009 RO denial, the following evidence has been added to the record: a statement from the Veteran's treating physical therapist, October 2011 VA primary care records, and October 2011 VA examination report, and February 2014 hearing testimony.  Notably, the October 2011 VA examination report and February 2014 hearing testimony include assertions of a continuity of symptomatology beginning in service that had not previously been considered.  

The Veteran is presumed credible in his reports for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 513.  The new reports about a continuity of symptomatology relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  See Kent, 20 Vet. App. at 10; see also Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that the reports received since November 2009 are new and material evidence, and the claim of service connection for a right shoulder disability must be reopened.  Id.; 38 C.F.R. § 3.156.  It is addressed below. 

Service connection laws and regulations

The Board has reopened the previously denied service connection for a right shoulder disability in order to review the underlying service connection claim.  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the underlying service connection claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  In general, service connection requires:  medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

For chronic disabilities listed under 38 C.F.R. § 3.309(a), which includes degenerative arthritis, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  A presumption of service incurrence or aggravation exists for specifically identified chronic disabilities, such as arthritis, if manifested to a compensable degree with a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  As detailed below, degenerative arthritis has not been demonstrated within a year of separation.   The presumption is not beneficial to the Veteran.  Id. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran contends that he has had a continuity of symptomatology for right shoulder pain beginning in service.  As noted above, the Veteran sustained a laceration to his right shoulder in a June 1971 MVA.  No right shoulder joint abnormality was noted then or at separation.  

The Veteran submitted a February 2011 statement from his treating physical therapist.  He reported that the Veteran had inoperable right shoulder rotator cuff tears.  The Veteran had weakness and some pain, which may limit his ability to perform certain activities such as lifting objects over 15 pounds with his right arm.

The Veteran was afforded an April 2011 VA orthopedic examination with review of the claims folder.  The examiner noted the August 1971 MVA and residual scars across the right shoulder.  He observed that the Veteran had an extensive work history in construction.  The Veteran stated that he also owned an installation business for vacuum systems, stereo systems, and fireplaces.  He noted that the Veteran had performed very heavy physical labor despite his reports of pain.  The Veteran quit his more recent occupation at the Transportation Security Administration (TSA) due to right-sided back pain.  Most recently, he was back working in construction, but left due to the problems with prolonged standing.  He stated that he had experienced right shoulder pain ever since the June 1971 MVA.  He had great difficulty with overhead lifting.  He noted that it became worse in about 2004 when he was working overhead.  He had frequent flare-ups of pain.  Clinical examination showed restricted motion.  The examiner noted recent magnetic resonance imaging (MRI) results confirming a massive rotator cuff tear and declined to perform additional clinical testing.  He diagnosed right shoulder rotator cuff tear with severe acromioclavicular and glenohumeral joint osteoarthritis.  

May 2011 right shoulder X-rays confirmed mild degenerative changes.

In October 2011, the VA obtained a medical opinion on the claim based upon review of the claims folder.  The examiner recited the pertinent history from the April 2011 VA examination report.  He expressed a negative medical opinion.  He stated that the right shoulder disorders are more likely a result of the Veteran's post service construction work history.  He believed the Veteran did not have disability from the 1971 MVA based upon the reported residuals and normal orthopedic findings in 1973.  

The Veteran was afforded a February 2014 hearing.  He stated that he avoid medical treatment for many years and initially sought treatment for his right shoulder in 2009.  Currently, he could not lift any objects over 15 pounds with his right arm.  He denied any post service injuries.  He asserted that the VA examiner did not fully consider his post service occupational history.  He acknowledged that he worked in construction, but explained that many of daily responsibilities were more of a managerial and sales nature.  He denied any history of heavy lifting and asserted that the August 1971 MVA caused his current right shoulder disability.  

As explained below, the Board does not find the Veteran's reports of a continuity of symptomatology since service to be credible.  Again, the Board must presume the Veteran's credibility in the context of a petition to reopen a previously denied, but the presumption does not extend to the underlying service connection claim.  Justus, 3 Vet. App. at 513; Caluza, 7 Vet. App. at 510-511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden, 125 F. 3d at 1481 (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence when weighing evidence).  

Here, the Veteran's asserts a nexus to service through a continuity of symptomatology.  The record includes X-ray findings of right shoulder arthritis and the provisions of 38 C.F.R. § 3.303(b) must be considered.  In this regard, the July 1971 Hospital summary does not show any finding for the right shoulder joint.  The separation clinical evaluation failed to show any abnormalities for his right shoulder.  Notably, he did not identify right shoulder pain as a problem when he filed service connection claims for lacerations of the right arm, head injury, and dizzy spells in October 1972.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  The reasonable inference from the October 1972 compensation claim is that the Veteran was aware of the VA compensation program.  It seems reasonable that if he had chronic right shoulder disability related to service, he would have mentioned this at the time.  Given the above record, the Board does not find the Veteran reliable in his reports of chronic right shoulder pain continuing since service.  Id.; Caluza, 7 Vet. App. at 510-511.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to chronic orthopedic disability is commonly known and, therefore, the Veteran's testimony that his the degenerative changes in the right shoulder are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2011 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The October 2011 VA medical was based upon a detailed review of the record and recent clinical examination.  The rationale supporting the negative medical opinion is plausible and consistent with the record.  It is uncontroverted by any additional medical opinion.  

The Board has considered the Veteran's contention that the October 2011 VA examiner relied on an inaccurate occupational history to support his negative opinion.  He is competent to report his occupational history.  The issue is whether his report is credible.  The descriptions of the Veteran's post service occupational history from the May 2009 and April 2011 VA examination reports are thorough and generally plausible.  At both of the examinations, the Veteran reported an occupational history in construction and other labor intensive industries.  He did not indicate that his work activities significantly differed from routine work responsibilities typical of such laborers.  The reasonable inference from these reports is that the Veteran's work responsibilities for many years involved activities consistent with manual labor.  Consequently, the Board rejects the Veteran's assertion that the occupational history relied upon by the October 2011 VA examiner is inaccurate.  While the Veteran may have had managerial or sales type responsibilities, his present assertion that he had nominal physical activity while working in manual labor industries for many years is not consistent with his prior reports given to May 2009 and April 2011 VA examiners.  Caluza, 7 Vet. App. at 510-511.  It is also suggestive of pecuniary biased recollections.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  In sum, the Board does not consider the Veteran's recent reports denying a manual labor work history credible.  

In conclusion, the preponderance of the evidence weighs against the claim.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran.  The claim for service connection for a right shoulder disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

New and material evidence has been submitted to reopen a claim for entitlement to service connection for a right shoulder disability; to this limited extent, the appeal is granted.

Service connection for a right shoulder disability is denied. 


REMAND

The April 2011 VA medical opinion for the claimed back disability is inadequate for adjudication purposes.  The supporting explanation is inadequate.  The VA examiner indicates that the evidence that right sided sacroiliac joint muscle spasms began in service is in equipoise, but then expresses a negative medical opinion.  His comments also suggest that he impermissibly rejected the Veteran's reports based upon an absence of contemporaneous medical treatment.  

Notably, at the hearing, the Veteran reported a history of chiropractic treatment.  His reports of post service chiropractic treatment and intermittent low back pain beginning in service are credible and must be considered in the opinion.  However, his assertion of chronic low back pain symptoms beginning in service is not credible and cannot be considered.  

Another VA medical opinion for the low back disability is needed as detailed below.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all pertinent VA treatment records after October 2011 and associate them with the record.

2. After associating all updated medical records with the claims folder, contact the examiner conducting the April 2011 VA examination for an addendum medical opinion on the claimed low back disability.  If he is unavailable, contact another similarly qualified healthcare provider for a medical opinion.  The claims file, both paper and electronic versions, must be made available to and reviewed by the examiner.

The examiner must state whether it is at least as likely as not (50 percent probability or greater) that the April 2011 diagnosis of right sided low back strain is etiologically related to service.  A complete rationale for the opinion is needed with specific consideration to the following: the Veteran's reports of low back strain while lifting a vehicle; service treatment records showing negative lumbar spine X-ray findings; the Veteran's post service occupational history; and reports of post service chiropractic treatment.   

The examiner is instructed to note that the Veteran's assertion of low back pain in service and his reports of post service chiropractic treatment are generally credible.  However, any assertion that he had continuous low back pain since service is not reliable.  

The absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.  If the reviewer cannot state an opinion without resort to speculation, he or she should so state and identify any outstanding information that would facilitate a non-speculative opinion.  The agency of original jurisdiction (AOJ) should undertake any additional development suggested by the reviewer. 

(If the examiner indicates that another clinical examination is necessary, this should be scheduled). 

3. Thereafter, the AOJ should re-adjudicate the issue of service connection for a low back disability. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


